Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 & 04/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,016,131 in view of Maijala et al. (US 2015/0249059 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim: a monitoring circuitry comprising: a first coupling and a second coupling, the monitored circuit having a resistance and wherein the resistance of the monitored circuit is indicative of a status, and the monitored circuit is to be connected in series between the first coupling and the second coupling; and monitoring apparatus to determine the resistance of the monitored circuit via the first coupling and the second coupling and further the aspects of “wherein the first coupling comprises a plurality of galvanically separated connection elements, wherein the galvanically separated connection elements of the first coupling are to form an electrical connection with a common connection element of the monitored circuit” are taught in view of prior art reference: Maijala (US 2015/0249059 A1).
Regarding claim 1, U.S Patent No. 11,016,131 teaches discloses a monitoring circuitry (Claim 1) comprising: a first coupling (Claim 1) and a second coupling (Claim 1), wherein at least one of the first coupling (Claim 1) and the second coupling (Claim 1), the monitored circuit having a resistance (Claim 1) and wherein the resistance of the monitored circuit is indicative of a status (Claim 1), and the monitored circuit is to be connected in series (Claim 1) between the first coupling (Claim 1) and the second coupling (Claim 1); and monitoring apparatus (Claim 1) to determine the resistance (Claim 1) of the monitored circuit via the first coupling (Claim 1) and the second coupling (Claim 1 and these claimed limitation also highlighted in the chart below).
U.S Patent No. 11,016,131 (co-pending Application 16/072,969) is not understood to explicitly disclose that “wherein the first coupling comprises a plurality of galvanically separated connection elements, wherein the galvanically separated connection elements of the first coupling are to form an electrical connection with a common connection element of the monitored circuit”.  In related art, US 2015/0249059 A1 to Maijala teaches of a monitoring circuitry (Fig 1,2,5,13) comprising: a first coupling (at 307; [0038]) and a second coupling (at 502; [0043]), wherein at least one of the first coupling (at 307) and the second coupling (at 502) is to capacitively couple ([0037,0043]; “capacitive coupling”) the monitoring circuitry (“COMMUNICATIONS MODULE’ as seen in Fig 1; [0003]) to a monitored circuit (300) on a product packaging (200), the monitored circuit having a resistance ([0037-0038];302,303,308;503) and wherein the first coupling comprises a plurality of galvanically separated connection elements, wherein the galvanically separated connection elements of the first coupling are to form an electrical connection with a common connection element of the monitored circuit [Fig 15; [0067] wherein the resistance of the monitored circuit is indicative of a status ([0043] “in such a case the circuit is cut at the breaking point 204, the external capacitance seen by the sensor of electric characteristics within the integrated circuit 306 decreases radically, which can be detected’) of a product ([0030]; “pills or capsules") stored in the product packaging (200), and the monitored circuit is to be connected in series ([0043]; “coupled in series”) between the first coupling (at 307) and the second coupling (at 502); and monitoring apparatus ([0038,0043,0055-0056]; “sensot1’) to determine the resistance (because of 204; [0034-0035]) of the monitored circuit via the first coupling (at 307) and the second coupling (at 502).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by U.S. 11,016,131 in view of Maijala, in order to use Maijala’s couplings and monitor circuit for of determine the resistance of the monitored circuit via couplings.  In this way, in the manner disclosed by Maijala, better control certain calculation variables of the resistors & couplings that affect the performance of the monitor circuit can be obtained (see Maijala’s Abstract, claim 1 and pars. 0050-0067).
Regarding claims 2-15, the U.S Patent No. 11,016,131 teaches the claimed limitations as outlined in the chart below.
This is a provisional nonstatutory double patenting rejection.

Claims of Instant Application
Claims of U.S. Application 11,016,131
Claim 1: Monitoring circuitry comprising:
a first coupling and a second coupling to electrically connect the monitoring circuitry to a monitored circuit having a resistance, wherein the resistance of the monitored circuit is indicative of status;
wherein the first coupling comprises a plurality of galvanically separated connection elements, wherein the galvanically separated connection elements of the first coupling are to collectively form an electrical connection with a common connection pad of the monitored circuit, and 
a monitoring apparatus to determine the resistance of the monitored circuit via the first coupling and the second coupling, wherein the monitoring apparatus is to acquire a plurality of resistances between the plurality of galvanically separated connection elements via the common connection pad, and use the plurality of resistances to determine a value of the resistance of the monitored circuit.
.
Claim 1: Monitoring circuitry comprising: 
a first coupling and a second coupling to electrically connect the monitoring circuitry to a monitored circuit having a resistance, wherein the resistance of the monitored circuit is indicative of a status, 
and the monitored circuit is to be connected in series between the first coupling and the second coupling; 
wherein the first coupling of the monitoring circuitry comprises a plurality of connection elements that are integral with the monitoring circuitry and that are galvanically separated from each other, 
wherein the galvanically separated connection elements of the first coupling are to form an electrical connection with a common connection element of the monitored circuit, and 
a monitoring apparatus to determine the resistance of the monitored circuit via the first coupling and the second coupling, wherein the monitoring apparatus is to acquire a plurality of electrical values and to use the plurality of electrical values to determine a value of the resistance of the monitored circuit; wherein the value of the resistance of the monitored circuit is at least substantially independent of a resistance of the electrical connection between the monitored circuit and the monitoring circuitry.

Claim 2: The monitoring circuitry claim 1, wherein the plurality of galvanically separated connection elements include a first connection element, a second connection element and third connection element.
Claim 2: Monitoring circuitry according to claim 1 in which the monitoring apparatus is to determine a resistance of at least one electrical connection between the monitored circuit and the monitored circuit and use the determined resistance of the electrical connection in determining the resistance of the monitored circuit.
Claim 3: The monitoring circuitry of claim 2, wherein the monitoring apparatus is to acquire: a first resistance between the first connection element and the second connection element of the first coupling via the common connection pad, a second resistance between the second connection element and the third connection element of the first coupling via the common connection pad, and a third resistance between the first connection element and the third connection element of the first coupling via the common connection pad.
Claim 3: Monitoring circuitry according to claim 1 in which the first coupling comprises a first connection element, a second connection element and third connection element, wherein the first connection element, second connection element and third connection element are galvanically separated from one another and wherein the first connection element, second connection element and third connection element of the first coupling are to form an electrical connection with a common connection element of the monitored circuit.
Claim 4: The monitoring circuitry of claim 3, wherein the monitoring apparatus is to use the first, second and third resistances to determine a connection resistance between at least one of the galvanically separated connection elements of the first coupling and the common connection pad of the monitored circuit.
Claim 4: Monitoring circuitry according to claim 3 in which the monitoring apparatus is to acquire electrical values comprising: a first resistance between the first connection element and the second connection element of the first coupling via the common connection element, a second resistance between the second connection element and the third connection element of the first coupling via the common connection element, and a third resistance between the second connection element and the third connection element of the first coupling via the common connection element; and to use the first, second and third resistances to determine a connection resistance between at least one connection element of the first coupling and the common connection element of the monitored circuit.
Claim 5: The monitoring circuitry of claim 1, wherein the first coupling and the second coupling each comprise a first connection element and a second connection element that are galvanically separated from one another, and wherein the connection elements of the first coupling and the second coupling are to form an electrical connection respectively with a first common connection pad and a second common connection pad of the monitored circuit.
Claim 5: Monitoring circuitry according to claim 1 in which: the first coupling and the second coupling each comprise a first connection element and a second connection element, wherein the first connection element and second connection element of each coupling are galvanically separated from one another, and wherein the connection elements of the first coupling and the second coupling are to form an electrical connection respectively with a first common connection element and a second common connection element of the monitored circuit.
Claim 6: The monitoring circuitry of claim 5, wherein the plurality of resistances include: a first resistance between the first connection element of the first coupling and second connection element of the first coupling via the first common connection pad; a second resistance between the first connection element of the second coupling and second connection element of the second coupling via the second common connection pad; a third resistance between the first connection element of the first coupling and the first connection element of the second coupling via the monitored circuit; and a fourth resistance between the second connection element of the first coupling and second connection element of the second coupling via the monitored circuit.
Claim 7: The monitoring circuitry of claim 6, wherein the plurality of resistances include: a fifth resistance between the first connection element of the first coupling and the second connection element of the second coupling via the monitored circuit; and a sixth resistance between the second connection element of the first coupling and the first connection element of the second coupling via the monitored circuit.

Claim 6: Monitoring circuitry according to claim 5, wherein the monitoring apparatus is to acquire electrical values comprising: a first resistance between the first connection element of the first coupling and second connection element of the first coupling via the first common connection element; a second resistance between the first connection element of the second coupling and second connection element of the second coupling via the second common connection element; a third resistance between the first connection element of the first coupling and the first connection element of the second coupling via the monitored circuit; a fourth resistance between the second connection element of the first coupling and second connection element of the second coupling via the monitored circuit; a fifth resistance between the first connection element of the first coupling and the second connection element of the second coupling via the monitored circuit; and a sixth resistance between the second connection element of the first coupling and the first connection element of the second coupling via the monitored circuit; and the monitoring apparatus is further to determine the value of the resistance of the monitored circuit based on the acquired electrical values.
Claim 8: The monitoring circuitry of claim 5, comprising: a current source to pass a current having a predetermined current value through the monitored circuit via the first connection element of the first coupling and the first connection element of the second coupling.
Claim 9: The monitoring circuitry of claim 8, comprising: a voltmeter connected between the second connection element of the first coupling and the second connection element of the second coupling, wherein the monitoring apparatus is to acquire a voltage measured by the voltmeter and to determine a value of the resistance of the monitored circuit based on the predetermined current value and the measured by the voltmeter.

Claim 7: Monitoring circuitry according to claim 5 and further comprising: a current source to pass a current having a predetermined current value through a monitored circuit via the first connection element of the first coupling and the first connection element of the second coupling; and a voltmeter, the voltmeter being connected between the second connection element of the first coupling and the second connection element of the second coupling, and wherein the monitoring apparatus is to acquire electrical values comprising the predetermined current value and a voltage measured by the voltmeter and to determine the value of the resistance of the monitored circuit.
Claim 10: A method comprising: providing an electrical connection between a monitoring circuitry and a monitored circuit having a resistance, wherein the resistance of the monitored circuit is indicative of a status; acquiring a plurality of resistances between a plurality of galvanically separated connection elements forming a single electrical coupling of the monitoring circuitry and a common connection pad of the monitored circuit; and using the plurality of resistances to determine the resistance of the monitored circuit.
Claim 8: A method comprising: providing an electrical connection between a monitoring circuitry and a monitored circuit having a resistance, wherein the resistance of the monitored circuit is indicative of a status; and determining the resistance of the monitored circuit, wherein determining the resistance comprises determining at least one electrical connection resistance and offsetting the determined electrical connection resistance in determining the resistance of the monitored circuit at least substantially independently of the electrical connection resistance.
Claim 11: The method of claim 10, wherein providing an electrical connection comprises: connecting first and second connection elements of a first electrical coupling of the monitoring circuitry with a first common connection pad of the monitored circuit; connecting first and second connection elements of a second electrical coupling of the monitoring circuitry with a second common connection pad of the monitored circuit.
Claim 9: A method according to claim 8 wherein providing an electrical connection comprises providing at least one electrical coupling comprising at least two connection elements electrically connected to a common connection element of the monitored circuit; measuring a plurality of resistances between the connection elements via the common connection element; and determining an electrical connection resistance between each connection element and the common connection element.
Claim 12: The method of claim 11, wherein determining the resistance of the monitored circuit comprises: measuring a first resistance between the first connection element of the first electrical coupling and second connection element of the first electrical coupling via the first common connection pad; measuring a second resistance between the first connection element of the second electrical coupling and second connection element of the second electrical coupling via the second common connection pad.

Claim 13: The method of claim 12, wherein determining the resistance of the monitored circuit further comprises measuring a third resistance between the first connection element of the first electrical coupling and the first connection element of the second electrical coupling via the monitored circuit; measuring a fourth resistance between the second connection element of the first electrical coupling and second connection element of the second electrical coupling via the monitored circuit; measuring a fifth resistance between the first connection element of the first electrical coupling and the second connection element of the second electrical coupling via the monitored circuit; and measuring a sixth resistance between the second connection element of the first electrical coupling and the first connection element of the second electrical coupling via the monitored circuit; and using the measured resistances to determine the resistance of the monitored circuit independently of at least one connection resistance of the electrical couplings
Claim 10: A method according to claim 8 wherein providing an electrical connection comprises connecting the monitored circuit to the monitoring circuit via a first electrical coupling and a second electrical coupling of the monitoring circuit, the first electrical coupling and second electrical coupling each comprising a first connection element and a second connection element, wherein the connection elements of the first electrical coupling are to connect with a first common connection element of the monitored circuit and the connection elements of the second electrical coupling are to connect with a second common connection element of the monitored circuit; and in which determining the resistance of the monitored circuit comprises: measuring a first resistance between the first connection element of the first electrical coupling and second connection element of the first electrical coupling via the first common connection element; measuring a second resistance between the first connection element of the second electrical coupling and second connection element of the second electrical coupling via the second common connection element; measuring a third resistance between the first connection element of the first electrical coupling and the first connection element of the second electrical coupling via the monitored circuit; measuring a fourth resistance between the second connection element of the first electrical coupling and second connection element of the second electrical coupling via the monitored circuit; measuring a fifth resistance between the first connection element of the first electrical coupling and the second connection element of the second electrical coupling via the monitored circuit; and measuring a sixth resistance between the second connection element of the first electrical coupling and the first connection element of the second electrical coupling via the monitored circuit; and using the measured resistances to determine the resistance of the monitored circuit independently of at least one connection resistance of the electrical couplings.
Claim 14: The method of claim 11, comprising: passing a current having a predetermined current value through the monitored circuit via the first connection element of the first electrical coupling and the first connection element of the second electrical coupling; measuring a voltage across the second connection element of the first electrical coupling and the second connection element of the second electrical coupling; and determining the resistance of the monitored circuit using the predetermined current value and the measured voltage.
Claim 12: A method according to claim 8 wherein providing an electrical connection comprises connecting the monitored circuit to the monitoring circuit via a first electrical coupling and a second electrical coupling of the monitoring circuit, the first electrical coupling and second electrical coupling each comprising at least two connection elements; wherein the connection elements of each coupling are galvanically separated from one another and are to connect with a common connection element of the monitored circuit, and in which determining the resistance of the monitored circuit comprises: passing a current having a predetermined current value through a monitored circuit via a first connection element of the first electrical coupling and a first connection element of the second electrical coupling; measuring a voltage across a second connection element of the first electrical coupling and a second connection element of the second electrical coupling; and determining the resistance of the monitored circuit using the predetermined current value and the measured voltage.
Claim 15: A blister pack monitor comprising: a securing element to secure a blister pack comprising at least one storage volume and at least one monitored track which is interrupted to provide access to an interior of the storage volume; at least one coupling which provides an electrical connection with a monitored track of a secured blister pack, wherein the at least one coupling comprises a plurality of galvanically separated connection elements, wherein the galvanically separated connection elements of the at least one coupling are to collectively form an electrical connection with a common connection pad of the monitored circuit; and electronic monitoring apparatus to determine a status of the monitored track based on a plurality of resistances between the plurality of galvanically separated connection elements via a common connection pad of the blister pack.
Claim 13: A blister pack monitor comprising: a securing element to secure a blister pack comprising at least one storage volume, at least one monitored track which is interrupted to provide access to an interior of the storage volume, and a joining section, wherein the at least one monitored track has a relatively high resistance portion associated with the at least one storage volume and a relatively low resistance portion associated with the joining section; at least one coupling which provides a removable and electrical connection with a monitored track of a secured blister pack; and electronic monitoring apparatus to determine a status of the monitored track, wherein the electronic monitoring apparatus is to counteract an effect of a coupling resistance of the removable and electrical connection on a resistance of the monitored track.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Mehregany (U.S. 2016/0103085 A1).
Regarding claim 15, Mehregany discloses in (Figs. 1-3 & 15) a  blister pack monitor comprising: a securing element via blister tray (see par. 0050) to secure a blister pack 100 comprising at least one storage volume at 112-1 to 112-M; 116; (see pars. 0053,0055,0057) and at least one monitored track 102,104 at 118,120 via “traces’’ (see par. 0050, it is note that the claim language has not claimed a structure of the track ) which is interrupted to provide access to an interior of the storage volume (see pars. 0058-0060), wherein; at least one coupling via circuitry 114 including couplings (see pars. 0060 & 0064) which provides an electrical connection via terminals 108-110 with a monitored track of a secured blister pack 100 (see pars. 0058-0060), wherein the at least one coupling comprises a plurality of galvanically separated connection elements (see par. 0057-0059, wherein galvanically separated connection elements are 104-106 which acts as separator of 108-110), wherein the galvanically separated connection elements (via 1508 of Fig. 15 separated  connection elements 1502-1505, wherein the galvanically separated connection elements 1508 of the first coupling 307 are to form an electrical connection 1507 with a common connection element of the monitored circuit 300 of Fig. 15), wherein of the at least one coupling are to collectively form an electrical connection with a common connection pad of the monitored circuit (see Fig 3, pars. 0053, 0059, 0064, wherein two coupling pads 108,110 and at least one coupling pad 108,110 comprising a first layer of conductive ink and a second layer 102 & 104 forming film 102 is a layer of thermoformed plastic comprising cavities 116; “lidding film 104 includes an electrically non-conductive film and an electrically conductive film, wherein the non-conductive film is between the electrically conductive film and terminals 108 and 110’, the second layer comprising a dielectric material; “non-conductive film"); and electronic monitoring apparatus to determine a status of the monitored track based on a plurality of resistances between the plurality of galvanically separated connection elements via a common connection pads 108-110 of the blister pack 100 (see pars. 0063 & 0067).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maijala (U.S. 2015/0249059 A1) in view of Pollock et al. (U.S. 2016/0258820 A1).
Regarding claim 1, Maijala discloses a monitoring circuitry (see Figs. 1,2,5,13 & 15) comprising: a first coupling 307 (see Fig. 3 & par. 0038, it is notice that “first” or “second” coupling ref numbers changes depending on Figures, for example coupling 503 for Fig. 5 or 903 or Fig. 9 etc.) and a second coupling 502 (see par. 0043) to electrically connect the monitoring circuitry 300 to a monitored circuit (“COMMUNICATIONS MODULE’ as seen in Fig. 1 & par. 0003) having a resistance 302, 303, 308 & 503 (see pars. 0037-0038 or 1502-1505 of Fig. 15) and wherein the resistance of the monitored circuit is indicative of a status (see par. 0043, wherein the circuit is cut at the breaking point 204, the external capacitance seen by the sensor of electric characteristics within the integrated circuit 306 decreases radically, which can be detected’) of a product [0030]; “pills or capsules”), and the monitored circuit is to be connected in series [0043; “coupled in series”] between the first coupling 307 and the second coupling 502; and monitoring apparatus (see pars. 0038, 0043, 0055-0056); wherein 204 of the monitored circuit via the first coupling 307 and the second coupling 502; wherein the first coupling comprises a plurality of galvanically 1508 separated  connection elements 1502-1505), wherein the galvanically separated connection elements 1508 of the first coupling 307 are to form an electrical connection 1507 with a common connection element of the monitored circuit 300 of Fig. 15, 
and a monitoring apparatus via “sensor” via circuitry 114 (see par. 0060) to determine the resistance (see pars. 0034-0035 & 0067) to determine the resistance of the monitored circuit via the first coupling and the second coupling see pars. 0064,0070-0075), wherein the monitoring apparatus is to acquire a plurality of electrical values (such as , inductances, and capacitances, some of which are schematically shown as FIG. 4) and to use the plurality of electrical values to determine a value of the resistance of the monitored circuit [see pars. 0042,0064,0070-0075].
Maijala is not clearly disclose the process of determine the resistance of the monitored circuit by using plurality of resistances via first and second couplings.  In related art, US 2008/0030415 to Pollock et al. discloses a galvanically isolated monitoring circuit (see Abstract) the process of determine the resistance of the monitored circuit via couplings (see pars. 0043-0048, 0069 & claim 1). It therefore would have been obvious to one of ordinary skill to modify Maijala such that Maijala’s couplings and monitor circuit for of determine the resistance of the monitored circuit via couplings.  In this way, in the manner disclosed by Pollock, better control certain calculation variables of the resistors & couplings that affect the performance of the monitor circuit can be obtained.

    PNG
    media_image1.png
    368
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    145
    762
    media_image2.png
    Greyscale

As to claim 2, Maijala further discloses plurality of galvanically separated connection elements having the first coupling 307 of Fig. 3 or 1503 of Fig. 15 comprises a first connection element 1506, a second connection element 1507 and third connection element 1508 (see pars. 0063 & 0067).
As to claim 3, Maijala further discloses in Figs. 1-5 Maijala further discloses in Figs. 1-5 the monitoring apparatus is to acquire electrical values comprising: a first resistance 308 between the first connection element 307 and the second connection element 502 of the first coupling via the common connection element circuit (“COMMUNICATIONS MODULE’ as seen in Fig. 1 & pars. 0003, 0043), a second resistance 503 between the second connection element and the third connection element of the first coupling via the common connection element (see pars 0038 & 0043), and a third resistance 303 between the second connection element 502 and the third connection element of the first coupling via the common connection element (see pars. 0037 & 0040).
As to claim 4, Maijala further discloses use the first, second and third resistances 308, 503 & 303 to determine a connection resistance between at least one connection element of the first coupling and the common connection element of the monitored circuit 300 (see pars. 0037-0045).
As to claim 5, Maijala further discloses in Fig. 15,  in which the first coupling 307 of Fig. 3 or 1503 of Fig. 15 comprises a first connection element 1506, a second connection element 1507 and third connection element 1508, herein the first connection element, second connection element and third connection element are galvanically separated from one another and wherein the first connection element (see par. 0067), second connection element and third connection element of the first coupling are to form an electrical connection with a common connection element of the monitored circuit 300 (see pars. 0064-0067).  
As to claims 6-7, Maijala further discloses in Figs. 1-5 Maijala further discloses in Figs. 1-5 the monitoring apparatus is to acquire electrical values comprising: a first resistance 308 between the first connection element 307 and the second connection element 502 of the first coupling via the common connection element circuit (“COMMUNICATIONS MODULE’ as seen in Fig. 1 & pars. 0003, 0043), a second resistance 503 between the second connection element and the third connection element of the first coupling via the common connection element (see pars 0038 & 0043), and a third resistance 303 between the second connection element 502 and the third connection element of the first coupling via the common connection element (see pars. 0037 & 0040); similarity to a fourth resistance; a fifth resistance and a sixth resistance as seen in Fig. 4, wherein more resistors (with no ref numbers right below 311) between the second connection element of the first coupling and the first connection element of the second coupling via the monitored circuit.
As to claim 8, Maijala further discloses in Figs. 1-5 a current source S0 (voltage source 311 pass on 306 and output current at S0, see par. 0043] to pass a current having a predetermined current value through a monitored circuit via the first connection element of the first coupling and the first connection element of the second coupling [see pars. 0038, 0040 & 0043];
As to claim 9, Maijala further discloses in Figs. 1-5 a voltmeter 306, the voltmeter being connected between the second connection element of the first coupling 307 and the second connection element 502 of the second coupling, and wherein the monitoring apparatus is to acquire electrical values comprising the predetermined current value and a voltage measured by the voltmeter and to determine a value of the resistance of the monitored circuit 300 (via through “COMMUNICATIONS MODULE’ as seen in Fig 1; see pars. 0003, 0038 & 0040).
Regarding claim 10, Maijala discloses a method of monitoring circuitry (see Figs. 1,2,5,13 & 15) comprising: providing an electrical connection between monitor circuitry 300 and monitored (“COMMUNICATIONS MODULE’ as seen in Fig. 1 & par. 0003) having a resistance 302, 303, 308 & 503 (see pars. 0037-0038 or 1502-1505 of Fig. 15); and monitoring apparatus (see pars. 0038, 0043, 0055-0056 and description of “sensor”) to determine the resistance (see pars. 0034-0035, because of 204 of the monitored circuit via the first coupling 307 and the second coupling 502). 
Maijala is not clearly disclose the process of using the plurality of resistances via first/second couplings to determine the resistance of the monitored circuit.  In related art, US 2008/0030415 to Pollock et al. discloses a galvanically isolated monitoring circuit (see Abstract) the process of determine the resistance of the monitored circuit via couplings (see pars. 0043-0048, 0069 & claim 1). It therefore would have been obvious to one of ordinary skill to modify Maijala such that Maijala’s couplings and monitor circuit for of determine the resistance of the monitored circuit via couplings.  In this way, in the manner disclosed by Pollock, better control certain calculation variables of the resistors & couplings that affect the performance of the monitor circuit can be obtained (see Pollock’s pars. 0069 & abstract, claim 1).
As to claim 11, Maijala further discloses in Figs. 1-5 Maijala further discloses in Fig. 15,  in which the first coupling 307 of Fig. 3 or 1503 of Fig. 15 comprises a first connection element 1506, a second connection element 1507 and third connection element 1508, herein the first connection element, second connection element and third connection element are galvanically separated from one another and wherein the first connection element (see par. 0067), second connection element and third connection element of the first coupling are to form an electrical connection with a common connection element of the monitored circuit 300 (see pars. 0064-0067).  
As to claim 12, Maijala further discloses in Figs. 1-5 measuring a first resistance 308 between the first connection element 307 and the second connection element 502 of the first coupling via the common connection element circuit (“COMMUNICATIONS MODULE’ as seen in Fig. 1 & pars. 0003, 0043), a second resistance 503 between the second connection element (see pars 0038 & 0043).
As to claim 13, Maijala further discloses in Figs. 1-5 Maijala further discloses in Figs. 1-5 the monitoring apparatus is to acquire electrical values comprising: a first resistance 308 between the first connection element 307 and the second connection element 502 of the first coupling via the common connection element circuit (“COMMUNICATIONS MODULE’ as seen in Fig. 1 & pars. 0003, 0043), a second resistance 503 between the second connection element and the third connection element of the first coupling via the common connection element (see pars 0038 & 0043), and a third resistance 303 between the second connection element 502 and the third connection element of the first coupling via the common connection element (see pars. 0037 & 0040); and to use the first, second and third resistances 308, 503 & 303 to determine a connection resistance between at least one connection element of the first coupling and the common connection element of the monitored circuit 300 (see pars. 0037-0045), similarity to a fourth resistance; a fifth resistance and a sixth resistance as seen in Fig. 4, wherein more resistors (with no ref numbers right below 311) between the second connection element of the first coupling and the first connection element of the second coupling via the monitored circuit (see pars. 0037-0050).
As to claim 14, Maijala further discloses in Figs. 1-5 a current source S0 (voltage source 311 pass on 306 and output current at S0, see par. 0043) to pass a current having a predetermined current value through a monitored circuit via the first connection element of the first coupling and the first connection element of the second coupling (see pars. 0038, 0040 & 0043); and a voltmeter 306, the voltmeter being connected between the second connection element of the first coupling 307 and the second connection element 502 of the second coupling, and wherein the monitoring apparatus is to acquire electrical values comprising the predetermined current value and a voltage measured by the voltmeter and to determine a value of the resistance of the monitored circuit 300 (via through “COMMUNICATIONS MODULE’ as seen in Fig 1; pars. 0003, 0038 & 0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK  ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner: 	/Trung Nguyen/-Art 2858
		November 15, 2022.


/LEE E RODAK/           Primary Examiner, Art Unit 2858